Citation Nr: 1143086	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  04-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2008, the Veteran appeared at the RO and testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In January 2009, the Board remanded the case to the RO for additional development.  

In January 2011 and August 2011, the Board received independent medical expert opinions concerning the claim, pursuant to a request under 38 C.F.R. § 20.901.  The Board provided the Veteran copies of the opinions, and he submitted additional argument and evidence in response to both medical opinions, accompanied by a waiver of initial RO consideration of the evidence in accordance with 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  The Veteran's active service included service in Vietnam during the Vietnam era and exposure to Agent Orange is presumed. 

2.  In April 1995, the Veteran underwent a kidney-pancreas transplant due to end-stage renal disease secondary to insulin-dependent diabetes mellitus; after the surgery, treatment records show the Veteran was variously diagnosed with both type 1 and type 2 diabetes mellitus; competent evidence shows that the Veteran had type 1 diabetes mellitus prior to the transplant surgery and that his current diabetes mellitus is a complication of the transplant surgery.  

3.  Diabetes mellitus was not affirmatively shown to have had onset during service; diabetes mellitus, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in April 1969; diabetes mellitus, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event of service origin, including exposure to Agent Orange; and the current diabetes mellitus was not caused by or made worse by service-connected posttraumatic stress disorder.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service; diabetes mellitus, as a chronic disease, may not be presumed to have been incurred in service; and diabetes mellitus is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in June 2001, in March 2004, and in March 2006.  The Veteran was notified of the type of evidence to substantiate the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In the March 2006 letter, the Veteran was notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).   



To the extent the March 2004 and March 2006 VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated, as evidenced by the supplemental statements of the case sent to the Veteran in October 2004, in July 2006, in September 2007, and in July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing before the undersigned Veterans Law Judge in December 2008.  The RO obtained service treatment records, VA medical records, and reports identified by the Veteran to include those from Fresno Community Hospital and Medical Center and John C. Fremont Hospital.  The Veteran himself submitted private medical records, including records and statements from his private physicians and from Stanford University Medical Center.  He has not identified any other pertinent evidence to obtain on his behalf. 

VA has conducted medical inquiry in an effort to substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in April 2005.  Moreover, VA examiners in August 2004, July 2006, and June 2007 reviewed the claims file and offered opinions on the Veteran's diabetes mellitus, particularly its type.  Further, the Board requested and subsequently received in January 2011 and August 2011 medical opinions from an independent specialist.   The reports and medical opinions in the file contain sufficient factual detail and medical analysis such that the Board can rely on the reports and medical opinions to make a fully informed decision on the claim.  For these reasons, the reports and medical opinions are adequate. 



As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 




Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f). 

If a veteran was exposed to certain herbicides during active service, type 2 diabetes will be presumed to have been incurred in service if manifest to a compensable degree, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600-42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007). 






Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Facts

The Veteran was born in February 1947 and he served on active duty from July 1965 to April 1969, which included service in Vietnam.  On his enlistment physical examination in February 1965, he weighed 178 pounds and he wore glasses for refractive error.  Urinalysis was negative for albumin and sugar.  The service treatment records contain no complaint, finding, history, or treatment of signs or symptoms or diagnosis of diabetes mellitus.  On his separation physical examination in April 1969, the Veteran weighed 205 pounds and urinalysis was negative for albumin and sugar.  

After service, private medical records show that in August 1972 the Veteran was referred for evaluation of diabetes mellitus, which had recently been diagnosed on the basis of a reported random blood sugar of 575 mg.% (the actual laboratory data is not in the file).  The presenting symptoms were fatigue with polyuria, polydipsia, and polyphagia since about May to June 1972, during which time the Veteran's weight had fallen from 210 pounds to 111 pounds (he then weighed 135 pounds).  Family history included only a grandmother who had diabetes mellitus.  The impression was "classical" diabetes mellitus.  



In September 1972, the Veteran was admitted to Saint Agnes Hospital for treatment of diabetes mellitus.  History included diabetes mellitus since 1972.  On admission, there were no complications of diabetes such as diabetic nephropathy, retinopathy, peripherovascular disease, or cardiac disease.  During the hospitalization, the abnormal blood sugar levels were controlled with insulin.  In December 1972 or in January 1973, the Veteran was again admitted to the hospital for treatment of diabetes mellitus with ketoacidosis after he had stopped taking his insulin on daily basis for about month. 

A private record from the Veteran's physician indicated that the Veteran had been admitted to the hospital for five days in October 1979 for uncontrolled diabetes mellitus.  In July 1982, he was treated at Providence Hospital for diabetic ketoacidosis, and it was noted that he had had type 1 diabetes since "1970," which was discovered after a period of weight loss, polydipsia, and polyuria.  His family history was positive for a grandmother who had adult onset diabetes with no other family members with the disease.  

VA records show that the Veteran began receiving treatment for diabetes mellitus at the VA in the 1980s.  He was hospitalized for diabetic ketoacidosis from July to August 1982, at which time it was noted he was insulin dependent.  In December 1983 and in January 1984, there was reference to a history of brittle diabetes or adult-onset diabetes mellitus since "1970."  In February 1984, a VA hospital summary indicated a diagnosis of diabetes mellitus, type 1.    

Private records such as those dated in February, July, August and October 1993 and in March 1994 show that diabetes mellitus was described as type 1.  In February 1995, the Veteran was admitted to the hospital for renal failure with uremia, and in April 1995 he underwent a kidney-pancreas transplant due to end-stage renal disease secondary to insulin-dependent diabetes mellitus.  Thereafter, the Veteran discontinued his insulin, apparently for several years.  Private reports dated in February, March, and April 1996, in regard to transplant follow-up visits, indicated an impression of insulin-dependent diabetes mellitus, inactive.  


Since the transplant surgery in 1995, VA records show that the Veteran was diagnosed with non-insulin dependent diabetes mellitus in April 2001 and May 2001.  At the time of a VA examination in June 2001, the diagnosis was diabetes mellitus, non-insulin dependent.  The Veteran was not taking insulin treatment at that time.  

Since 2007, both VA and private records show that the Veteran may be insulin resistant with diabetes mellitus, type 2, or that his transplanted pancreas may not be making enough insulin to control blood glucose. 

As for classifying the Veteran's diabetes mellitus, in March 2003 his private physician, J.S., M.D., indicated in an electronic mail message that it was difficult to say which type of diabetes mellitus the Veteran started with but that a careful review of his diabetic history might help.  The physician noted that the Veteran had insulin-dependent diabetes mellitus, meaning that his pancreas did not produce insulin, and that insulin-dependent diabetes mellitus was almost always type 1.  He also stated that there were some individuals with type 2 diabetes mellitus who stopped producing insulin and thus ended up requiring it.  

In a March 2003 report, a private psychiatrist stated that the Veteran's posttraumatic stress symptoms pre-dated his general medical condition and that it was likely the common factor in most of his problems.  

At the time of an August 2004 VA examination, a physician reviewed the Veteran's claims file to determine whether or not he had type 1 or type 2 diabetes mellitus.  He concluded that the Veteran had type 1 diabetes mellitus and not type 2 diabetes mellitus.  

At the time of an April 2005 VA examination, a physician reviewed the claims file, noting that the record from the early 1970s consistently listed the onset of the Veteran's diabetes to approximately May or June of 1972.  



Following a physical examination, the examiner diagnosed diabetes.  The examiner discussed the terminology of the types of diabetes mellitus, which had changed over the years.  He noted that type 1 diabetes was usually associated with severe complications such as diabetic ketoacidosis, which was apparently what the Veteran had presented with early on in his course.  He also noted that the Veteran's physician seemed to refer fairly consistently to type 1 diabetes as the Veteran's diagnosis.  After review, the examiner opined that the Veteran's diabetes mellitus was most likely type 1 diabetes, but also indicated that obtaining an opinion from a board-certified endocrinologist or diabetic specialist might be worthwhile. 

In a September 2005 statement, B.S., M.D., noted that she treated the Veteran from 1985 to 1994.  She stated that the Veteran was classified as a type 1 diabetic when initial entries were made into the records in 1985 because he was using insulin and diabetics were then classified based on use or non-use of insulin.  She stated that since that time the classifications of diabetics had been re-defined, based on whether they had juvenile-onset type or adult-onset type, regardless of their use of insulin.  She felt that based on the current classification the Veteran would be classified as a type 2 adult-onset diabetic.  

In July 2006, a VA examiner reviewed the claims file and found that it was much more likely than not that the Veteran's diabetes was type 1 and not type 2 based on the Veteran's history of the disease.  In that regard, he particularly noted such factors as the age of onset of the problems, the severe nature of the problems from the very beginning, the multiple episodes of diabetic ketoacidosis, treatment solely with insulin and never with any oral agents, and the eventual need for a simultaneous pancreatic/kidney transplantation.  

In electronic mail correspondence in May 2007, the Veteran's private physician, Dr. J.S., stated that the Veteran now appeared to have type 2 diabetes mellitus, meaning that he was now resistant to the effect of insulin rather than he was lacking insulin.  




He added that type 2 diabetes mellitus was a consequence of genetics (inherited disease) and environment (weight gain and inactivity).  

In an earlier report in April 2007, Dr. J.S. had noted that in that month the Veteran had suboptimal glucose control, reflecting either failing transplant pancreas function or development of diabetes mellitus, type 2.

In June 2007, the VA board-certified endocrinologist, who previously reviewed the claims file in July 2006 but was not at that time identified in the record as a specialist, opined after a lengthy review of the claims file and telephonic discussion with the Veteran, that the Veteran likely had type 1 and not type 2.  His opinion was based on such factors as dramatic weight loss prior to the first diabetic coma and the severity of the initial ketoacidosis episode, lack of family history with the disease, multiple complications concomitant with diabetes mellitus (i.e., vascular disease, kidney disease, diabetic retinopathy), and a pancreas transplant with an excellent result (i.e., no need for any insulin or anti-diabetic medication).  The physician noted, however, that the tests prior to the transplant surgery for C peptide or anti-islet cell antibodies could be helpful to distinguish between type 1 and type 2.  (The private records of such tests were requested of the Veteran, but he replied that he was told such tests were unlikely to have been conducted.)

In January 2011, the Board obtained an independent medical opinion from a specialist, that is, a professor of medicine at the University of Arkansas, who is board-certified in endocrinology and metabolism.  The questions posed to the specialist were the following:  

Considering accepted medical principles, e.g., medical textbook, and the current literature, 






(1) Before the transplant surgery in April 1995, is it more likely than not, at least as likely as not, or less likely than not that the Veteran's diabetes mellitus was type 2?  If your opinion is that the Veteran had diabetes mellitus, type 2, before the transplant surgery in April 1995, is type 2 based on the re-defined classification system, and if so when was the classification system changed to support a finding of type 2 over type 1 in this case.  

(2) After the transplant surgery in April 1995 and currently, does the Veteran had diabetes mellitus, type 2?  If the Veteran has diabetes mellitus, type 2, is it related to the type of diabetes mellitus that required the transplant or is it a complication of the transplant surgery in April 1995?

(3) Whether the Veteran currently has diabetes mellitus, type 1 or type 2, is it more likely than not, at least as likely as not, or less likely than not that the current diabetes mellitus was caused by posttraumatic stress disorder?  If diabetes mellitus was not caused by posttraumatic stress disorder, does posttraumatic stress disorder aggravate diabetes mellitus?  

The specialist opined that it was less likely than not that the Veteran's diabetes mellitus was type 2 prior to his transplant surgery in April 1995, based in large part on symptoms of polydipsia, polyuria, weight loss, and diabetic ketoacidosis at age 25 when first diagnosed with the disease; that after the transplant surgery and currently the Veteran did not have diabetes mellitus, type 2, because the type of diabetes mellitus does not change following pancreas transplantation; 



and that it was less likely than not that the Veteran's diabetes mellitus was either caused or aggravated by posttraumatic stress disorder, finding that irreversible worsening of the diabetes mellitus was unlikely although short term periods of stress may aggravate the disease transiently.  

Thereafter, the Veteran submitted additional medical evidence, primarily in the form of medical articles and extracts, VA records, and private records, which indicate the following.  Diabetic ketoacidosis, although once associated with type 1 diabetes, was not uncommon in some patients with type 2 diabetes.  Glyburide (on which the Veteran was started in March 2008) was a medication used to treat type 2 diabetes.  For people with type 1 diabetes, a pancreas transplant can effectively cure diabetes, but for those with type 2 diabetes, such a transplant cannot cure the disease.  Dr. J.S. stated in March 2008 that the Veteran had done well after his pancreas transplantation, but had recently developed type 2 diabetes mellitus.  The Veteran had a high level of C peptide on testing in May 2007, indicative of a person with type 2 diabetes.  Long term stress could cause long term high blood glucose levels, and studies have found that individuals with posttraumatic stress disorder were more likely to have diabetes.  

In view of the medical complexity of the case and the still inconclusive nature of the evidence as to the type of diabetes mellitus, the Board in August 2011 obtained another opinion from the endocrinologist who had earlier provided an opinion in January 2011.  The questions posed to the specialist were the following:  

Considering accepted medical principles, pertaining to the current classification and diagnosis of diabetes mellitus (please provide the current criteria for the diagnosis of type 1 and type 2 diabetes):  

(1) Is it more likely than not, at least as likely as not, or less likely than not that the Veteran had either type 1 or type 2 diabetes before the transplant surgery in April 1995? 


(2) If in your opinion the Veteran had type 1 diabetes before the transplant surgery in 1995, then is the current type 2 diabetes related to the type 1 diabetes before the transplant surgery or is the current type 2 diabetes a complication of the transplant surgery in April 1995?

(3) Alternatively, whether the Veteran had or has type 1 or type 2 diabetes mellitus, is it more likely than not, at least as likely as not, or less likely than not that the current diabetes mellitus was caused by (that is, actual causation) or aggravated by posttraumatic stress disorder?  

The specialist opined that it was more likely than not that prior to the transplant surgery in April 1995 the Veteran had type 1 diabetes and less likely than not that his diabetes mellitus was type 2 prior to the transplant surgery.  He stated that the Veteran had type 1 diabetes mellitus, according to the classification developed in 1997, which clarified the typing of diabetes.  He stated that even in the absence of C-peptide and auto-immune testing, the records indicate that the Veteran's initial diagnosis was made when he presented with polydipsia, polyuria, weight loss and diabetic ketoacidosis in 1972 at the age of 25, with several episodes of diabetic ketoacidosis following this, which strongly supported the diagnosis of type 1 diabetes mellitus.  He acknowledged the Veteran's argument and supporting literature to the effect that diabetic ketoacidosis may occur in type 2 diabetes, but he noted that the cited study indicated a low percentage (only 30 out of 138 patients) of those who had diabetic ketoacidosis would be classified as type 2 diabetics.  

The specialist further opined that the Veteran did not currently have diabetes mellitus type 2, because following pancreas transplantation, patients may or may not require insulin, and because the type of the originally diagnosed diabetes mellitus does not change following pancreas transplantation.  



He found the current diabetes was more likely than not a complication of the transplant surgery, particularly as the anti-rejection drugs themselves (he cited to the drugs and to lab reports in 2006 and 2007 indicating a recurrence of diabetes) have been associated with the onset of diabetes in a variety of organ transplantations.  

Furthermore, the specialist opined that it was less likely than not that the Veteran's diabetes mellitus was either caused by or aggravated by posttraumatic stress, because although short-term periods of stress may aggravate diabetes mellitus transiently, an irreversible worsening of the diabetes mellitus due to posttraumatic stress was extremely unlikely.  

The specialist concluded that the questions posed could be answered without resort to speculation, and that even if some of the opinions were interpreted as speculation, they were what may be reasonably concluded based on the evidence of record and current medical knowledge in the field of endocrinology.  

In October 2011, the Veteran submitted additional evidence to rebut the specialist's latest opinion.  He questioned the degree of expertise and current knowledge of the specialist, arguing in part that the specialist was of the "old school" in terms of diagnosing diabetes mellitus and that his work with a science outreach program entailed endocrinology studies that excluded diabetes.  He argued that the specialist's opinion of diabetes typing was contradictory when he stated the type of diabetes does not change following transplantation yet acknowledged the Veteran took glyburide (a medication that was manufactured for use by type 2 diabetics only) with the recurrence of diabetes after transplantation.  He asserted that the specialist was not knowledgeable about transplants when he indicated that a certain creatinine level was abnormal, suggesting a failing transplant, because an expert on transplants (Dr. J.S., whose brief statement was attached) felt that the Veteran's creatinine level was normal.  




The Veteran also argued that in regard to the opinion concerning the effect of posttraumatic stress disorder on the diabetes mellitus, the specialist was not an expert on his psychiatric disorder and failed to consider that his disorder was severely disabling (rated 70 percent).  He objected to the specialist's opinion with the general belief that the opinion was incorrect and in complete ignorance of many facts, that he approached the issues of the case with a view to discrediting the evidence, and that he employed speculation to support VA's position.  The Veteran charged that the specialist was chosen by VA for the specific reason that he would give an opinion to justify a denial.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The issue raised in this case is whether the Veteran is entitled to VA disability compensation, that is, service connection, for diabetes mellitus.  The Veteran asserts that he has type 2 diabetes due to exposure to Agent Orange in Vietnam.  Alternatively, he asserts that his service-connected posttraumatic stress disorder caused or aggravated diabetes mellitus, whether type 1 or type 2.  

This case presents many theories of service connection:  affirmatively showing inception in service under 38 C.F.R. § 3.303(a); chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b); first diagnosed after service under 38 C.F.R. § 3.303(d); presumptive service connection for diabetes mellitus under 38 C.F.R. §§ 3.307 and 3.309; and secondary service connection under 38 C.F.R. § 3.310.  The Board will address each of the theories in turn in the discussion that follows.  

Affirmatively Showing Inception in Service (38 C.F.R. § 3.303(a))

On the basis of the service treatment records alone, diabetes mellitus was not affirmatively shown to have been present in service.  Moreover, the Veteran indicated at his hearing that he did not seek medical attention for any symptoms related to diabetes mellitus.  Thus, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  



As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Chronicity and Continuity of Symptomatology (38 C.F.R. § 3.303(b)) and 
First Diagnosed After Service (38 C.F.R. § 3.303(d))

The Veteran has testified that in relation to the onset of symptoms for diabetes he had "problems" during service but never saw the doctor for them.  He also noted that he never saw a doctor for medical treatment of any continuing problems until he went into a diabetic coma, after which he was initially diagnosed with diabetes mellitus.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify diabetes mellitus and as chronicity in service is not adequately supported by the service treatment records, in the absence of persistent symptoms of diabetes mellitus, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to the current diabetes mellitus, which was first diagnosed after service in 1972, the provision of 38 C.F.R. § 3.303(d) applies. 

In the case, the Veteran complained of "problems" since service.  As it does not necessarily follow that there is a relationship between diabetes mellitus and the continuity of symptomatology to which the Veteran alludes, medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, a lay person is competent to identify a simple medical condition). 





Although the Veteran is competent to describe certain symptoms such as polyuria, polydipsia, and weight loss, diabetes mellitus is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of diabetes mellitus is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

After service, there are no contemporaneous records to document any diabetes mellitus pathology until the Veteran was seen in August 1972 for symptoms that were reported to have begun only a few months - not years, as now claimed by the Veteran - previously, which were eventually diagnosed as diabetes mellitus. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 




As the presence or diagnosis of diabetes mellitus cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses because it requires blood sugar testing, diabetes mellitus is not simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of diabetes mellitus.  

Where, as here, there is a question of the presence or a diagnosis of diabetes mellitus not capable of lay observation by case law and the condition is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of diabetes mellitus in service or since service, they are excluded, that is, not admissible, as evidence and cannot be considered competent evidence favorable to a claim based either on continuity of symptomatology or on a disability first diagnosed after service.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has diagnosed diabetes mellitus prior to 1972 (nor does the Veteran claims such) and there is no evidence that the Veteran's vaguely described "problems" during service were associated in any way to the diabetes mellitus that was initially diagnosed in 1972.  

Rather, the physician in 1972 related the diabetes mellitus to symptoms that began about May 1972 and no earlier.  It is acknowledged that some private and VA records, which are dated many years after the initial diagnosis of diabetes mellitus was made in 1972, indicate that the Veteran had had diabetes since 1970.  However, these reported histories are unsubstantiated by the records in the early 1970s (indeed there are no medical treatment records dated in 1970) and unaccompanied by any explanation for dating the onset in 1970.  


To the extent the Veteran has expressed an association between diabetes mellitus and an in-service disease or event, his opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  As the Veteran, as a lay person, is not competent to declare the presence or diagnosis of diabetes mellitus based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between diabetes mellitus and any in-service injury, disease, or event. 

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of diabetes mellitus, the Board need not reach the question of whether or not his statements are credible. 

The competent medical evidence of record consists of the findings and opinions of the several private and VA physicians, who are qualified by education and training to offer a medical opinion.  The physicians did not associate the Veteran's diabetes mellitus to service.  Rather, those who addressed the issue acknowledged the onset of the diabetes mellitus in 1972, a few years after service.  This evidence opposes rather than supports the claim.  

As there is no competent medical evidence favorable to claim, the preponderance of the evidence is against the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







Presumptive Service Connection (38 C.F.R. §§ 3.307, 3.309)

As for presumptive service connection for diabetes mellitus as a chronic disease under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), diabetes mellitus was first documented no earlier than 1972, well beyond the one-year presumptive period after discharge from service in 1969, for presumptive service connection as a chronic disease.  Thus, the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

However, the Veteran's central claim is that his diabetes mellitus is the type for which presumptive service connection on the basis of exposure to Agent Orange in Vietnam during the Vietnam era is warranted under 38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  That is, he asserts that he has type 2 diabetes mellitus that the law states is presumed to have been incurred in service, even if there is no record of such disease during service.  

The records confirm he had active service in Vietnam during the Vietnam era, so he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  It is noted, however, that in order to substantiate a claim for service connection on a presumptive basis based on Agent Orange exposure, the evidence must show that the Veteran had type 2 diabetes mellitus and not type 1 diabetes mellitus.  This issue is further complicated by the fact that in April 1995 the Veteran underwent a kidney-pancreas transplant due to end-stage renal disease secondary to insulin-dependent diabetes mellitus, and that after the surgery, treatment records show diagnoses of both type 1 diabetes mellitus and type 2 diabetes mellitus.  

After thorough and careful consideration, the Board finds that the evidence shows the Veteran had type 1 diabetes mellitus prior to the transplant surgery, and that his current diabetes mellitus is a complication of the transplant surgery.  




The record contains conflicting evidence on the issue of whether the Veteran had type 2 diabetes mellitus before and after his transplant surgery in 1995.  Before the surgery, most references in the medical record indicate that the Veteran had insulin-dependent diabetes mellitus, type 1.  After the surgery, the Veteran was variously diagnosed with both type 1 and type 2 diabetes mellitus.  As indicated in the record, the classification system for the types of diabetes mellitus had changed in 1997, which was meant to clarify how diabetes mellitus was defined.  In the opinions of January 2011 and August 2011, it was noted that prior to 1997 the most common classification was insulin-dependent diabetes mellitus (IDDM) versus non-insulin dependent diabetes mellitus (NIDDM), where some experts used the term type 1 and IDDM synonymously and others objected to such use.  The 1997 classification clarified that type 1 diabetes mellitus was an autoimmune disease whereas type 2 diabetes mellitus was not an automimmune disease even though patients with type 2 often required insulin to control blood glucose levels.  

The Board notes that in assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which the record was reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9   (2000).   

In this case, the Board accords more probative weight to the opinions of the VA physicians and the independent medical expert than the opinions of the private physicians, for the reasons that follow.  



Although the Veteran has questioned the expertise of the independent specialist who provided opinions in January 2011 and August 2011, he has not furnished persuasive evidence to show why the specialist, a professor of medicine at a university and a board-certified physician in endocrinology, is not competent to render opinions on the issues presented in this case.  The fact that he has practiced medicine for a long time, and that an outreach program he was reportedly involved in did not encompass studies pertaining to diabetes, does not itself show he is incapable of rendering professional, competent opinions on diabetes classifications (pre- and post- pancreatic transplatation) and the effects of other disorders on diabetes.  Nor has the Veteran shown by evidence that the specialist has misconstrued the facts of record or furnished unfavorable opinions for the sake of justifying a VA denial.  

Pursuant to 38 C.F.R. § 20.901(d), the Board specifically sought an independent (i.e., not of the VA) advisory medical opinion due to the medical complexities presented by this case and due to the conflicting evidence in the record from VA and private physicians.  The Board finds the specialist's opinions helpful in deciding this case and declines to disregard them.  

The opinion of the Veteran's private physician, Dr. J.S., in March 2003 was brief and equivocal.  He stated that the Veteran appeared to have type 1 prior to transplant surgery but also stated that some individuals with the Veteran's same requirement for insulin had type 2.  In May 2007, he noted that the Veteran now appeared to have type 2 diabetes mellitus, based on findings that either the pancreas function was failing or that the Veteran was developing diabetes mellitus, type 2.  In September 2005, Dr. B.S., who treated the Veteran before and after his transplant surgery (1985 to 1994), acknowledged that the Veteran was classified as type 1 when she made initial entries in his record in 1985 due to his use of insulin, but stated that based on the current classification of diabetes mellitus he would be a type 2 adult-onset diabetic.  




On the other hand, a VA examiner in August 2004 concluded  that the Veteran had type 1 diabetes mellitus.  The VA examiner referred to clinical findings and the other opinions of record, including Dr. J.S.  A VA examiner in April 2005 also agreed in the diagnosis, stating that the Veteran's diabetes mellitus was most likely type 1, and provided a discussion of the change in terminology of the type of diabetes mellitus over the years.  He recommended that an opinion by a board-certified endocrinologist would be helpful.  Such opinions were thus obtained in July 2006 and June 2007 from a VA board-certified endocrinologist, who reviewed the claims file and spoke with the Veteran.  He concluded that the Veteran's diabetes was type 1, and he enumerated many factors from the record that supported such conclusion.  Additional opinions, which were sought by the Board, were received in January 2011 and August 2011.  The opinions were furnished by an independent, board-certified endocrinologist, who also reviewed the entire record and offered conclusions that were based on significant facts in the file.  

The independent expert's conclusion was that the Veteran more likely than not had type 1 diabetes mellitus both prior to and after the transplant surgery.  He also opined that the current diabetes mellitus was more likely than not a complication of the transplant surgery.  He offered rationale for his findings, and stated that the questions posed could be answered without resorting to speculation.  

As a result, it is the Board's judgment that the private medical opinions are less persuasive or probative than the opinions of the VA physicians and the independent medical expert, which contain clear clinical analysis of the facts of record and are not speculative.  It is acknowledged that the Veteran has furnished medical articles and extracts with regard to diabetes mellitus and the factors for determining the type of diabetes mellitus.  However, the articles and extracts are not specific to the Veteran's own circumstances, and the medical opinions provided by the VA physicians and independent expert in regard to the Veteran's case are not inconsistent with the findings in the articles.  




In sum, the Board finds that before the transplant surgery in 1995, the Veteran's diabetes mellitus is appropriately classified as type 1 diabetes mellitus, and therefore it is not a disease listed in the regulations for which service connection is presumed based on exposure to Agent Orange in Vietnam.  Further, regardless how the Veteran's diabetes mellitus is classified after the transplant surgery (the specialist opined that it was type I), the current diabetes mellitus is shown to be a complication of the transplant surgery.  Thus, service connection may not be presumed because the current diabetes is not related to exposure to Agent Orange.  

As the presumption of service connection due to Agent Orange exposure does not apply to the claim for the reasons articulated, the Veteran may still establish service connection by evidence that exposure to Agent Orange directly caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

There is no competent evidence of record that the Veteran's diabetes mellitus was actually caused by exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It was earlier noted that no physician has related the Veteran's diabetes mellitus to his period of service, and that includes any injury or event therein such as Agent Orange exposure.   

As for the Veteran's statements attributing his diabetes mellitus to herbicide exposure during service in Vietnam, although he is competent to describe symptoms of diabetes mellitus, the claimed disability is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to the diagnosis and causation of the Veteran's disability is medical in nature, that is, not capable of lay observation.  Where, as here, the question involves a medical diagnosis, not capable of lay observation, and of medical causation, competent medical evidence is required to substantiate the claim because the Veteran as a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 


For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current diabetes mellitus had its onset in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As there is no competent evidence favorable to claim, the preponderance of the evidence is against the claim based on the theory of presumptive service connection based on Agent Orange exposure under 38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Secondary Service Connection (38 C.F.R. § 3.310)

On the question of whether diabetes mellitus was caused by or aggravated by the service-connected posttraumatic stress disorder, to the extent the Veteran asserts that there is an association between the two disabilities, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience, which was explained previously. 

As the Veteran as a lay person is not competent to diagnose diabetes mellitus based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  It is acknowledged that he has furnished medical articles and extracts with regard to the effect of stress and stress hormones on diabetes mellitus.  However, they are not specific to the Veteran's own circumstances, and the medical opinions provided by the independent expert are based on a review of the onset, clinical course, and current status of the Veteran's diabetes mellitus.  





The competent medical evidence of record consists of the independent medical opinions received in January 2011 and August 2011.  The medical expert, who is a physician and endocrinologist, is qualified by education and training to offer a medical opinion on the etiology of the Veteran's diabetes mellitus.  He opined that it was less likely than not that the diabetes mellitus was caused by or aggravated by posttraumatic stress disorder.  He acknowledged that diabetes mellitus may be aggravated transiently by stressful periods, an irreversible worsening of diabetes mellitus, that is, an increase in the severity of the underlying disease, was not the result of posttraumatic stress disorder.  He stated that this finding was a reasonable conclusion given the evidence in the file and the current medical knowledge in endocrinology.  This evidence opposes rather than supports the claim that posttraumatic stress disorder caused or aggravated diabetes mellitus.  

A private psychiatrist stated in a March 2003 report that the Veteran's posttraumatic stress symptoms pre-dated his general medical condition and that it was likely the common factor in most of his problems.   As noted in the report, the Veteran had been referred for a consultative psychiatric evaluation and the psychiatrist found that the Veteran met the DSM IV diagnostic criteria for posttraumatic stress disorder but not for a mood disorder due to a general medical condition.  Her statement about posttraumatic stress disorder symptoms pre-dating the Veteran's general medical condition was the reason given for there being no diagnosis of a mood disorder.  

Further, she also noted that many of the Veteran's psychiatric symptoms overlapped and posttraumatic stress disorder was likely the common factor in most of the Veteran's problems.  Such problems appear to be in the context of the Veteran's social and occupational functioning, and not to be his medical condition of diabetes mellitus.  In other words, it is not a reasonable construction of the psychiatrist's statement to attribute a worsening of the underlying diabetes mellitus disease by posttraumatic stress disorder.  




It is also noted that within the same paragraph the psychiatrist referred to the Veteran's pancreatic transplantation in April 1995 but indicated that steroids used to prevent rejection of the transplanted pancreas can result in worsening of pre-existing mood symptoms and cause mood and psychotic symptoms.  That is, the post-transplant treatment may have caused psychiatric problems, and not the reverse.  In view of the foregoing, the Board deems the psychiatrist's statements to be of no probative value in determining whether the service-connected posttraumatic stress disorder caused or aggravated the diabetes mellitus.  

As there is no competent medical evidence favorable to claim under the theory of secondary service connection under 38 C.F.R. § 3.310, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for diabetes mellitus, considering the applicable theories of service connection, is not established.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


